Citation Nr: 1428686	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-35 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than October 1, 2007, for the award of special monthly compensation (SMC) based on housebound criteria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran had active service from June 1978 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2012 the Veteran provided testimony before the undersigned at a hearing in Washington, D.C.  The Veteran submitted additional evidence at the hearing and waived review of the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2013).  In August 2013, he also submitted additional evidence with a waiver of RO review.  See id.


FINDING OF FACT

The minimum requirements for special monthly compensation at the housebound rate were not met prior to October 1, 2007, the date the Veteran filed his claim for service connection for multiple myeloma.


CONCLUSION OF LAW

The criteria for an effective date prior to October 1, 2007, for entitlement to special monthly compensation based on housebound status are not met.  38 U.S.C.A. § 1114, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.350, 3.400 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, the United States Court of Appeals for Veterans Claims, in the consolidated appeal of Dingess/Hartman v. Nicholson, held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  19 Vet. App. 473 (2006).

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the claim of entitlement to SMC was raised by the RO in light of the Veteran's level of disability as of October 1, 2007.  As a result, the Veteran was not sent a VCAA letter specific to his SMC.  Nevertheless, the Board observes that the Veteran was provided with notice as to how to substantiate effective dates generally in a January 2008 VCAA letter.  Further, the Veteran's arguments in support of his claim, including at the hearing before the undersigned, demonstrate that he has actual knowledge of the criteria for SMC.  Therefore, the Board finds that the Veteran was not prejudiced by the lack of notice as to the evidence needed to substantiate a claim for SMC. 

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's service treatment records, VA medical records, private treatment records, reports of multiple VA examinations, lay statements and hearing testimony were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  He has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of his claim.  Moreover, in this particular case, the facts that serve as the basis of the denial of the claim are incontrovertible.  Thus, as no reasonable possibility exists that any further factual development would assist in substantiating the claim, any deficiencies of VCAA notice or assistance, if they exist are rendered moot. 

II. Analysis

The Veteran alleges that he is entitled to an effective date prior to October 1, 2007, for the award of SMC based on housebound status. 

In essence, he contends that an effective date in January 2006 is warranted as he began getting treatment at Walter Reed Army Medical Center for multiple myeloma at that time.  The Veteran contends that, at the time of the November 2009 rating decision (that, in pertinent part, granted service connection for multiple myeloma, increased the rating of service-connected AIDS to 60 percent, and granted SMC at the housebound rate), the RO did not have complete records from Walter Reed.  The Board notes that the July 2010 statement of the case reflects that the Walter Reed treatment records were considered.

An award of SMC based on housebound status requires that the veteran have a single service-connected disability rated as 100 percent, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This permanently housebound requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The November 2009 rating decision on appeal, in part, granted service connection for multiple myeloma, with a 100 percent evaluation assigned from October 1, 2007, the date of receipt of the Veteran's claim for service connection for that disability.

The November 2009 rating decision, in pertinent part, also increased the rating of the Veteran's service-connected AIDS from 30 percent to 60 percent, effective October 1, 2007, and granted SMC based on the housebound criteria being met from October 1, 2007.  

The Board finds that a preponderance of the evidence is against entitlement to an effective date earlier than October 1, 2007, for SMC based on housebound status.  Prior to October 1, 2007, the Veteran's combined service-connected disability rating was 40 percent.  From October 1, 2007, he was in receipt of a 100 percent rating for multiple myeloma and a separate 60 percent rating for AIDS.

Prior to that date, the Veteran did not meet the scheduler criteria for SMC based on housebound status.  Entitlement to SMC based on housebound status requires a single service-connected disability rated as 100 percent.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  His disabilities were not rated as 100 percent prior to October 1, 2007.  He only had a combined disability rating of 40 percent prior to October 1, 2007.  Thus, the Veteran is not entitled to special monthly compensation based on housebound status based on the schedular criteria requirement prior to October 1, 2007. 

A review of the claims file shows that the Veteran did not file a specific claim for special monthly compensation at the housebound rate at any time.  Rather, the RO awarded the benefit sua sponte in conjunction with the award of service connection for multiple myeloma.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (noting VA's policy to consider SMC where applicable).  Therefore, an earlier effective date cannot be awarded based on a claim filed by the Veteran.

The Veteran's contentions regarding his receiving treatment for multiple myeloma at Walter Reed Army Medical Center beginning in 2006 are not relevant to the issue, since he did not file his claim for service connection for multiple myeloma until October 1, 2007, and the effective date of that award provided the basis for the grant of SMC at the housebound rate.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

Further, the evidence does not show that the Veteran was permanently housebound by reason of service-connected disabilities prior to October 1, 2007.  The record shows that the Veteran obtained treatment at various facilities and that he was able to leave his home during this period.  While he was at times hospitalized when receiving treatment for his multiple myeloma, there was no showing that any confinement would continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In sum, an earlier effective date for SMC at the housebound rate is not warranted, as the Veteran never filed a specific claim for that benefit, and he did not meet the criteria for that benefit prior to the assigned effective date of October 1, 2007.   As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than October 1, 2007, for the award of special monthly compensation based on housebound criteria, is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


